OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLE
Él artículo 18 de la Ley Hipotecaria dispone:
“Los Registradores calificarán bajo su responsabilidad la lega-lidad de las escrituras en cuya virtud se solicite la inscripción y la capacidad de los otorgantes por lo que resulte de las mismas es-crituras.
“Del mismo modo calificarán, bajo su responsabilidad y para el único efecto de admitir, suspender o negar su inscripción o anota-ción, todos los documentos expedidos por la Autoridad judicial.
“Contra la suspensión o denegación de inscripción o anotación preventiva no se darán más recursos que los señalados en esta ley, sin que los Jueces o Tribunales puedan obligar en otra forma a los Registradores a que inscriban o anoten en virtud de documentos judiciales. ’ ’
La cuestión aquí en controversia es si una escritura que estipula el pago de intereses calificados de usurarios por la ley es necesariamente ilegal. Sostengo que existen varias posibilidades que hacen que el contrato relativo al pago de *943intereses envuelto en este caso pueda ser enteramente válido y exigible ante una corte de justicia.
Esto, aunque tiene su importancia, no es el punto principal de mi disentimiento, mas puedo decir de paso que si en realidad las partes contratantes antes del 16 de agosto de 1933, fecba en que fué enmendada la sección Ia. de la ley sobre fijación de intereses, estipularon que el tipo de interés a ser pagado al renovarse el préstamo sería el 12 por ciento, una hipoteca para cubrir el préstamo a ese tipo sería entera-mente válida entre las partes, aunque de la faz de la escri-tura se tratara de obtener un tipo de interés aparentemente ilegal. De igual modo, si el présamo se hace originalmente al 12 por ciento y el entendido entre las partes es que el préstamo devengará intereses al 12 por ciento basta su defi-nitivo pago, la prórroga de la hipoteca, o aun una nueva hipo-teca, sería enteramente válida para garantizar la obligación original.
Entre las presunciones controvertibles halladas en nuestra Ley de Evidencia tenemos las siguientes (Estatutos Revisa-dos de 1911, sección 1470):
“Art. 102.
“19'. Que las transacciones privadas fueron realizadas con rectitud y en debida forma.
“32. Que la ley ha sido acatada.”
Sin recurrir a ninguna presunción específica, debe ex-cluirse la posibilidad de que no existía una obligación legal ni válida. Sostengo que no existe presunción en sentido con-trario.
La hipoteca es siempre un contrato accesorio. Mi con-tención es que cuando cualquiera de las dos posibilidades existe, las partes tienen derecho a que se efectúe la inscrip-ción y a que se les dé la oportunidad, de ser necesario, de demostrar que el contrato original era válido. Y si bajo una u otra de las anteriores suposiciones existe una obligación *944válida, el contrato accesorio, es decir, la hipoteca, también será válido. Así pues, análogo al caso de Compañía Azucarera de la Carolina v. Registrador, 19 D.P.R. 152, ésa sería realmente una cuestión de hecho a determinarse.
El artículo 1228 del Código Civil (edición de 1930) pre-senta alguna analogía. Lee así:
“La expresión de una causa falsa en los contratos dará lugar a la nulidad, si no se probase que estaban fundados en otra verdadera y lícita.”
Igualmente diremos de paso, para no dar demasiado én-fasis al caso de la Carolina, supra, que si un contrato de sa faz usurario es capaz de ser exigido mediante la renuncia o aquiescencia del deudor o de cualquiera de sus causahabientes, esta posibilidad o esta materialidad sería una cuestión de hecho. Sería una cuestión m pais si el deudor suscitara la cuestión de usura.
El registrador de la propiedad es en Puerto Rico un' funcionario cuasi judicial, y en forma alguna es, o no es, un extraño al contrato celebrado entre las partes. El regis-trador está plenamente obligado a declarar que un contrato es ilegal si ésa es la realidad, y podría calificársele de ex-traño tan sólo en la misma forma que lo sería una corte de justicia. Cuando en una opinión uno dice que una persona es un extraño a un contrato, necesariamente se refiere a alguien, y no al registrador, que trata de obtener algún pro-vecho o beneficio para sí al declararse ilegal un supuesto con-trato usurario.
El punto principal para mí es que, con posibles excep-ciones que no son aplicables a este caso, el prestatario y ciertos bien reconocidos causahabientes, son las únicas per-sonas que pueden obtener remedio alguno o insistir en la naturaleza usuraria de un contrato. Berk et al. v. Isquitch Prod. Inc., 131 Atl. 526; Hodges v. Westmoreland, 8 Div. (Ala.) 551, 96 So. 573; Dix v. Van Wyck, 15 N. Y. Com. Law Rep. 522; Pritchett v. Mitchell, 17 Kan. 355, 22 Am. Rep. *945287; Billington v. Wagoner, 33 N.Y.C.A. Rep. 33; Williams v. Tilt, 36 N.Y.C.A. Rep. 319 y casos allí citados en la página-326; 66 C. J. 314, 315; 27 R.C.L. 83.
No admito que el caso de Williams v. Tilt sea obiter dictum, pero ann si lo fuera, expone correctamente el estado, de la ley en Nueva York. Éste y los otros casos justifican la referencia que se Race a Corpus Juris y a Ruling Case-Law, supra, estando estos últimos en armonía con mis propias ideas sobre el estado de la ley. Respecto a la objeción de que el caso de Williams v. Tilt es obiter dictum, puedo decir, que toda vez que la persona que no tiene en absoluto relación o interés alguno en el contrato, de ordinario no instruirá un pleito gratuito (gratuitous suit) para que se deje el mismo sin efecto, se encontrarán muy pocos casos en que las cortes, digan que no puede oírse al demandante porque es un extraño al contrato. Por otra parte, se Rallarán mucRos casos en que si una persona tiene algún interés o presunto interés en que se declare nulo un contrato, o aun en casos en que esa persona tiene el derecRo absoluto a anular un contrato, las cortes, qua supra, frecuentemente Ran establecido el prin-cipio de que un mero extraño al contrato no puede plantear, la cuestión.
Si bien algunas cortes sin que se les presente una alega-ción al efecto considerarán la cuestión de usura en favor de un deudor o su causaRabiente, a mi juicio no puede Rallarse ningún caso en que una corte la Raya suscitado en beneficio de una persona ajena al contrato.
Aunque puede que Raya casos que resuelvan lo contrario, en mi opinión la regla general es que los tribunales no per-mitirán al adquirente del título del deudor hipotecario (equity of redemption) que expresamente Ra convenido en pagar la hipoteca y los intereses como parte del precio, que. insista en que el contrato era ilegal por razón de su naturaleza usuraria. Mathews, Ex. v. Ormerd et al., 140 Cal. 578; Ferris v. Crawford, 2 Den. 595; Caldwell v. Commercial Bank, 194 P. 899, 900. Véanse 27 Third Dec. Digest 523; 19s *946R.C.L. 300, sec. 74; 27 R.C.L. 288, sec. 89 et seq; véase nota Yol. 2 Am. & Eng. Ann. Cases 46.
Las cortes de eqnidad van aim más lejos, y en casos en que el deudor trata de obtener un remedio ante ellas, gene-ralmente le exigen que pague el importe del préstamo principal. De Wolf v. Johnson, 10 Wheaton, 23 U. S. 367, 392; Phila. & Sunbury R. R. Co. v. Lewis, 75 Am. Dec. (Pa.) 574; 29 R.C.L. 265, sec. 67.
En ciertas jurisdicciones puede que baya alguna duda respecto a si las cortes protegerán o no al deudor, según be sugerido, aun contra su voluntad, pero me inclino a creer que en los estados en que se sigue tal práctica el estatuto declararía que un contrato usurario es totalmente nulo e inexistente. Ése era el estado de la ley en Puerto Eico a juzgar por la decisión de este tribunal en Horton et al. v. Robert, 11 D.P.R. 176.
En 1916 la Legislatura de Puerto Eico cambió la política del estatuto de usura y se expresó así:
“Sección 4. — .
“ 'Ningún contrato en el cual se reserve, acepte o asegure, o se convenga en reservar, aceptar o asegurar, un tipo de interés mayor que el que se permite por esta Ley, podrá hacerse efectivo en una corte de Puerto Rico, sino por el importe del capital adeudado; y la corte deberá, además, disponer en la sentencia condenando al deudor al pago del capital que el acreedor recobre solamente de su deudor el setenticinco por ciento de dicho capital y que el veinticinco por ciento restante sea adjudicado y recobrado por El Pueblo de Puerto Rico, quien podrá obtener mandamiento de ejecución, del mismo modo que el demandante, y sin preferencia sobre el montante adjudicado a éste, para hacer efectivo el veinticinco por ciento así adjudicado.’ ” (Ley No. 47, de 1916.)
Existe amplia autoridad en los Estados Unidos al efecto de que la usura ha perdido su tinte de inmoralidad y los contratos usurarios son raras veces considerados como con-trarios a la política pública y sí meramente contrarios al derecho positivo. Lloyd v. Scott, 29 U. S. (10 Peters) 205, 223; 21 A.L.R. 495: 27 R.C.L. 281.
*947Cuando el estatuto, conforme ocurre en Puerto Eico hoy en día, declara que un contrato de esta índole es nulo o no exigible, o usa frases similares, sin anular totalmente el con-trato, las cortes según me parece, ban dicbo generalmente que el contrato tan sólo es anulable a instancias del deudor y sus eausababientes.
Aunque en campo distinto, el Estatuto de Fraudes usa palabras similarmente enfáticas y probibe el otorgamiento de contratos verbales de cierta índole, pero las cortes casi siempre ban resuelto que el privilegio otorgado por el Esta-tuto de Fraudes puede ser renunciado, y así lo bemos dicbo en el caso de De la Torre & Ramírez v. Bengoechea, 48 D.P.R. 369.
Sostengo que cuando como en el presente caso la ilega-lidad de un contrato depende de la voluntad del deudor, el registrador no tiene derecho a negarse a efectuar la inscrip-ción.
Un punto de menor importancia es que, según lo entiendo, el contrato con sus intereses es indivisible, y que la cláusula relativa a intereses no debe ser segregada del cuerpo de la escritura, sino que debe dejarse a las partes que impugnen la validez del contrato al exigir su cumplimiento. El regis-trador no puede bacer otro contrato a nombre de las partes. No puede causarse daño alguno efectuándose la inscripción, toda vez que el deudor y sus eausababientes siempre están en libertad de suscitar la defensa de usura y no se perjudicaría a ningún tercero. La Ley Hipotecaria se ba becbo primor-dialmente para proteger a los terceros y no a las partes con-tratantes, quiénes entre sí están sujetas a las mismas reglas de interpretación, inscríbase o no el contrato. El artículo 33 de la Ley Hipotecaria dispone:
“La inscripción no convalida los actos o contratos que sean nulos con arreglo a las leyes.”
Debió haberse revocado la nota recurrida y haberse ins-crito todo el contrato.